                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 UNITED STATES OF AMERICA,                            CRIMINAL NO. 5:17-40-KKC
       Plaintiff,


                                                        OPINION AND ORDER
 v.


 LUIS R. MORALES-MONTANEZ and
 JESSICA R. ACOSTA,
       Defendants.



                                        *** *** ***
       This matter is before the Court on the Defendants’ motion to dismiss Count 1 of the

indictment. (DE 163.) For the reasons stated below, the motion (DE 163) is GRANTED.

                                   I.     BACKGROUND

       The Defendants in this case pleaded guilty to counts 2-4 in the indictment. The case

proceeded to trial on count 1—possession with intent to distribute 500 grams or more of

methamphetamine. The Defendants were convicted on count 1 and subsequently appealed

to the United States Court of Appeals for the Sixth Circuit. (DE 113, 116.) The Sixth Circuit

reversed and remanded the case for a new trial. The Sixth Circuit issued its mandate on

July 3, 2019. (DE 145.)

       On July 9, 2019, the Court set the matter for a status conference for the purpose of

setting a new trial date. (DE 147.) At that status conference, counsel for the government

and counsel for Defendant Jessica Acosta appeared. However, neither of the Defendants

were present, and counsel for Defendant Luis Morales-Montanez was also not present due to

a conflict with another court’s proceedings.     The Court stated that it did not want to


                                             1
substantively proceed without the Defendants’ presence due to their right to be present at all

formal proceedings.

       During the status conference, the Court learned that the Defendants were being

housed in prisons outside of the Eastern District of Kentucky. The Court advised that the

Defendants needed to be transported back to the Eastern District of Kentucky. The Court

then raised concerns regarding the time limits for a new trial under the Speedy Trial Act

(“STA”) following a remand from the Sixth Circuit. Counsel for the government and counsel

for Acosta advised that “time is not of the essence” due to the Defendants serving sentences

on the other charges they pleaded guilty to. (DE 169 at 13-14.) The Court ordered the

Defendants to be transported back to the Eastern District of Kentucky. The Court then

conferred with the United States Marshall Service to determine a reasonable amount of time

to transport the Defendants back to the district. The United States Marshall Service advised

that two months would be realistic and reasonable. The Court set a date for October 16, 2019

for the Defendants to be back in the Eastern District of Kentucky. The Court advised that

counsel should inform the Court when the Defendants were back in the district.

       Defendant Morales-Montanez arrived in the Eastern District of Kentucky on

September 26, 2019, and Defendant Acosta arrived on October 10, 2019. On November 4,

2019, the government informed the Court that the Defendants were back in this district, and

it moved the Court to hold a status conference. (DE 149.) On November 5, 2019, the Court

set the matter for a status conference. (DE 150.)

       Just before the status conference, the Court was informed that Defendant Morales-

Montanez sought to be appointed new counsel. The Court ordered standby CJA counsel to

be present at the status conference.    At the status conference, the Court appointed new

counsel for Defendant Morales-Montanez and discussed new trial dates.           New counsel



                                              2
indicated that he needed time to learn the case. The Court set a new trial date for April 8,

2020, and no party objected.

         On December 3, 2019, the Court noted that the April 8, 2020 trial date was outside

the parameters of the STA. The Court issued an order making STA findings under 18 U.S.C.

§ 3161(h)(7)—the ends of justice exclusion—based on new counsel’s need to prepare for trial.

The Court ordered the Defendants to file speedy trial waivers. (DE 153.)

         After consulting with new counsel, Defendant Morales-Montanez refused to sign a

speedy trial waiver. Defendant Morales-Montanez filed a motion to dismiss count one of the

indictment based on a violation of the STA. (DE 163.) Defendant Acosta joined in the motion.

(DE 164.) Although Defendants agree that the Court was correct in finding that the “ends of

justice” supported a continuance of trial outside of the time limits provided by the STA,

Defendants contend that dismissal without prejudice of count 1 of the indictment is

warranted because the “ends of justice” continuance occurred after the expiration of the time

limits provided by the STA. (DE 163-1 at 6.) The Court set the matter for a status conference.

         On January 9, 2020, the Court held a status conference to further discuss the motion

to dismiss. The Court ordered the parties to file cross-memorandum on the motion to dismiss

within twenty-one days. (DE 168.)

         The parties filed cross-memorandum on the motion to dismiss. (DE 170, 176.) All

parties agree that count 1 of the indictment should be dismissed. Even though Defendants

original motion asks the Court to dismiss count 1 of the indictment without prejudice, the

Defendants supplemental briefing asks the Court to consider whether the charge should be

dismissed with prejudice.1


1
  Defendants state: “[a]lthough Mr. Morales-Montanez did not originally request a dismissal with prejudice, it is
important to note that the Court, upon finding a violation of the STA, “shall consider” certain factors in determining
“whether to dismiss the case with or without prejudice.” 18 U.S.C. § 3162(a)(2). Thus, the Court may still choose to
dismiss Count One with prejudice.” (DE 170 at 4, n. 2.)

                                                          3
       As further explained below, the Court finds that there was a violation of the STA, and

count 1 of the indictment should be dismissed without prejudice.

                                        II.    ANALYSIS

       Under the STA, following a remand from a court of appeals,

       the trial shall commence within seventy days from the date the action occasioning
       the retrial becomes final, except that the court retrying the case may extend the
       period for retrial not to exceed one hundred and eighty days from the date the
       action occasioning the retrial becomes final if unavailability of witnesses or other
       factors resulting from passage of time shall make trial within seventy days
       impractical.

18 U.S.C. § 3161(e). The periods of delay enumerated in § 3161(h) are excluded in computing

the time limitations specified in § 3161(e). Id.

       The speedy trial clock renews upon the district court’s receipt and filing of a mandate

remanding the case for new trial. See, e.g., United States v. Alexander, 983 F.2d 1068 (6th

Cir. 1992) (Per curiam opinion noting a circuit split but holding that the STA clock begins

running when the district court receives the mandate from the Court of Appeals). Here, the

mandate issued on July 3, 2019. (DE 145.)

       Under § 3161(h)(1)(F), delay resulting from transportation of any defendant from

another district is excludable, except that any time consumed for transportation in excess of

ten days is presumed unreasonable. 18 U.S.C. § 3161(h)(1)(F).            Here, the delay for

transportation was significantly beyond the ten-day-period prescribed by § 3161(h)(1)(F).

Accordingly, the delay is presumed unreasonable. No party has rebutted that presumption.

       Although the Court “may extend the period for retrial not to exceed one hundred and

eighty days from the date the action occasioning the retrial becomes final if unavailability of

witnesses or other factors resulting from passage of time shall make trial within seventy days

impractical[,]” the Court finds that an extension here is not appropriate. The delay in the

transportation of the Defendants is not a factor “resulting from passage of time” that made


                                               4
trial within seventy days impractical. Accordingly, the Court finds that the speedy trial clock

expired on September 23, 2019.

       The Court finds that count 1 of the indictment should be dismissed without prejudice.

Under § 3162(a)(1):

       [i]f a defendant is not brought to trial within the time limit required by section
       3161(c) as extended by section 3161(h), the information or indictment shall be
       dismissed on motion of the defendant. The defendant shall have the burden of
       proof of supporting such motion but the Government shall have the burden of
       going forward with the evidence in connection with any exclusion of time under
       subparagraph 3161(h)(3). In determining whether to dismiss the case with or
       without prejudice, the court shall consider, among others, each of the following
       factors: the seriousness of the offense; the facts and circumstances of the case
       which led to the dismissal; and the impact of a reprosecution on the administration
       of this chapter and on the administration of justice. Failure of the defendant to
       move for dismissal prior to trial or entry of a plea of guilty or nolo contendere shall
       constitute a waiver of the right to dismissal under this section.

18 U.S.C. § 3162(a)(2).

       The Defendants have supported their motion with sufficient proof of a STA violation,

and the Government agrees that count 1 of the indictment should be dismissed. Although

the government and Defendants agree that an “ends of justice” exclusion was appropriate,

dismissal of count 1 is warranted because the “ends of justice” exclusion was not made before

the speedy trial clock expired. See, e.g., United States v. Crane, 776 F.2d 600, 606 (6th Cir.

1985) (quoting United States v. Janik, 723 F.2d 537, 544-45 (7th Cir. 1983) (“A district judge

cannot wipe out violations of the Speedy Trial Act after they have occurred by making the

findings that would have justified granting an excludable-delay continuance before the delay

occurred.”).

       Considering the factors listed in § 3162(a)(2), the Court finds that count 1 of the

indictment should be dismissed without prejudice. First, the Court considers the charge

serious. Defendants are accused of possession with intent to distribute 500 grams or more of

methamphetamine. Such a large quantity of drugs poses a serious threat to the public.


                                               5
       Second, in determining that count 1 of the indictment should be dismissed without

prejudice, the Court heavily relies on the facts and circumstances which led to dismissal.

Here, counsel for the government and counsel for Defendant Acosta advised the Court that

the time limits provided by the STA were not of consequence due to the Defendants serving

time on the other charges they pleaded guilty to.          Additionally, both counsel for the

government and counsel for Defendant Acosta agreed that the Defendants would not be

prejudiced by a delay in the trial date due to their sentences on the other charges. (DE 169

at 13-14.) Regarding Defendant Morales-Montanez, previous counsel for Defendant Morales-

Montanez did not appear at the Court’s first scheduled status conference post-mandate. He

also did not otherwise alert the Court of any potential speedy trial issues. The Court also

considers that the delay in this case was not caused by the fault of any party to this litigation.

Instead, the speedy trial violation was caused by delays in transportation of the Defendants

back to the Eastern District of Kentucky. The Court further considers that an “ends of

justice” continuance would have been appropriate in this case if it was timely made.

       Finally, the Court finds that reprosecution of this case would have a very minimal

impact on the administration of the STA or the administration of justice. In making this

determination, the Court considers that both Defendants are currently serving sentences on

the other charges they pleaded guilty to. Those sentences extend well beyond the trial date

that was set in this case. Thus, neither Defendant was prejudiced by the delay in trial.

Additionally, the Court considers that an “ends of justice” continuance would have been

appropriate if it was timely made in this case.

       Based on the foregoing, the Court finds that count 1 of the indictment should be

dismissed without prejudice. The United States may choose to reprosecute this case at its

discretion.



                                                6
                                 III.   CONCLUSION

The Court, being sufficiently advised, HEREBY ORDERS as follows:

(1) Defendants’ motion to dismiss count 1 of the indictment (DE 163) is GRANTED;

(2) Count 1 of the indictment is DISMISSED WITHOUT PREJUDICE;

(3) The jury trial date of April 8, 2020 is SET ASIDE; and

(4) The United States may choose to reprosecute this case at its discretion.

Dated March 16, 2020.




                                          7
